ORDER
The United States Court of Appeals for the Third Circuit having certified to the Supreme Court the following question of law pursuant to Rule 2:12A:
Under New Jersey law, which test should a court apply to determine a plaintiffs employment status for purposes of the New Jersey Wage Payment Law, N.J.S.A. § 34:11-4.1, et seq., and the New Jersey Wage and Hour Law, N.J.S.A. § 34:11-66a, et seg. ?;
And the Court having determined to accept the question as certified.
It is ORDERED that the Clerk of the Court shall set the matter down for oral argument in due course.